Smith, J.- Kinkead was charged, before a justice of the peace of Hot Spring township, in Garland county, with carrying a pistol as a weapon. He obtained a change of venue, and the cause was directed to be sent to Justice Allen, in Sulphur township. The trial took place, without objection, so far as appears, before Justice Steigler, whose docket entry recites that he was the only justice of the peace in Sulphur township. The defendant having been convicted, and having appealed to the circuit court, sought there to question the authority of Steigler to hear and determine the case, he not being the justice to whom the case was transferred. But he had jurisdiction to try the offense with which the defendant was charged; and it is too late on appeal to object to the jurisdiction over the person. Townsend v. Timmons, 44 Ark., 482; K. C., S & M. R. R. v. Summers, ante, and cases cited.  J.OR¿^g' of veDUe-   r2. Criminal Practice: Defective warrant before J. 3?.  Various attempts were also made to take advantage of the form of the original warrant upon which the defendant had been arrested. It was urged that it did not specify with sufficient particularity the offense intended to be charged. The circuit court finally quashed the warrant, but gave leave to the prosecuting attorney to amend the form of it. This was superfluous, and the circuit court might well have declined to listen to such objections. The warrant had already performed its office, viz.: to bring the defendant before the justice who issued it, to be dealt with according to law. A defective statement in it of the crime for which the defendant was prosecuted, would have no effect upon the subsequent proceedings. Watson v. State, 29 Ark., 299.  3. Carrying Weapons : On one’s own prem-  Upon trial the defendant was convicted, and he now claims that he was within the exception to Section 190J of Mansfield's Digest, which provides that the statute is not to be so construed as to prohibit any person from carrying a weapon upon his own premises. The evidence showed that he was a contractor engaged in the erection of a certain building for other parties; and he was arrested in the building while in the supervision of the work, and the pistol was found upon his person. The exception only protects such as have an estate or interest in the real property which constitutes the premises. Obviously a builder, having merely a lien f®r his work and materials, has no such interest. Judgment affirmed.